STEADMAN, Associate Judge,
dissenting.
The conduct for which appellant was convicted here was “wilfully”submitting as a “circulator” a nominating petition where one person had signed the names of twenty purported registered voters. D.C.Code § l-1312(j)(l), with whose violation appellant was charged by information, permits a candidate to be nominated only by a petition “signed” by the requisite number of “duly registered voters.” D.C.Code § 1-1312(b)(3) states that any circulator who “wilfully violates any provision of this section ” shall be guilty of a criminal offense. Contrary to the suggestion of the majority, I do not think that the penalty provision of § 1 — 1312(b)(3) is limited only to violations of subsection (b); the plain language on its face encompasses all the provisions of Section 1-1312. While I agree that regulations alone cannot make criminal that which is not made so by statute, it seems to me perfectly reasonable to read the statute as criminalizing a circulator who wilfully submits a petition in violation of the requirements of § l-1312(j)(l). I do not understand appellant to argue that the challenged signatures may in fact have *1057been authorized by the relevant registered voters.1 I simply could not hold that “plain error” infected appellant’s conviction here.

. Thus, I do not think the trial court's reference to the Board’s regulation with respect to personal signatures is significant in the context of this trial. Appellant’s defense was based on quite a different scenario, as the majority opinion indicates.